Exhibit 10.2

Kenneth G. Leddon

Leddon & Associates

5329 E. Tisbury Court

Anaheim Hills, CA 92807

Peter Leparulo

Executive Chairman

Novatel Wireless, Inc.

9645 Scranton Road

San Diego, CA 92121

September 4, 2007

 

Re: Interim Financial Management Services Agreement

Dear Mr. Leparulo:

This letter of agreement (Agreement) will confirm that Novatel Wireless, Inc.
(“Novatel”) has requested that Leddon & Associates (“Leddon”) provide management
services as set forth below. This Agreement will describe our services and the
terms and conditions under which they will be performed (the “Engagement”).

 

  1. Description of Services. Leddon is engaged to provide management services
and is retained to provide financial consulting services to Novatel. Leddon
agrees that Kenneth G. Leddon will be the person designated to perform the
services under this agreement.

 

  2. Duties and Authority. Leddon is hereby retained to provide financial and
accounting services in the Novatel accounting department and provide these
services in consultation with Novatel. During the term of the Engagement, Leddon
is not and shall not be deemed an officer or employee of Novatel but Leddon
agrees to abide by the terms and conditions of the Novatel Insider Trading
Policy, a copy of which has been provided to Leddon.

 

  3. Independent Contractor. Novatel acknowledges and agrees that Leddon is an
independent contractor of Novatel. It is expressly understood that nothing
contained herein nor any of Leddon’s agents, representatives or employees’
actions taken hereunder shall be deemed to constitute an assumption by Leddon of
Novatel’s obligations to Novatel’s employees, officers, directors, shareholders
and/or creditors and Leddon shall not be entitled to any benefits, compensation
or equity provided by Novatel to its’ employees or officers and Novatel shall
have no liability for any tax withholdings or payments with respect to the fees
and expenses paid to Leddon in connection with the Engagement.

 

Initials___________

Initials___________



--------------------------------------------------------------------------------

  4. Term of Agreement. Leddon expects this Engagement to be performed over a
period of eight weeks or more. The term of this engagement shall begin on
September 10, 2007 and shall continue for eight weeks (the “Initial Term”).
Absent any other written agreement of the parties, the engagement shall
terminate at the end of the Initial Term; provided however, that the engagement
may be extended beyond the Initial Term by the written agreement of the parties.
This engagement is subject to continuous review for the modification of priority
of tasks, as well as additions or deletions as required and mutually agreed by
Novatel and Leddon.

 

  5. Fees and Expenses. Novatel shall pay Leddon a fixed fee of $30,000 per four
week period plus all reasonable out of pocket expenses including travel,
communication, meals and living expenses incurred in connection with the
Engagement. Leddon will submit invoices semi-monthly for $15,000 for
professional fees plus any out-of-pocket expenses for reimbursement, which will
be due upon receipt.

 

  6. Failure to Pay Leddon. Leddon shall not have any obligation, express or
implied, to continue to provide services to Novatel in the event that Novatel
fails to pay the Fees or Expenses as provided herein and Leddon shall have the
right to immediately terminate this Agreement if such payments are not made. If
Leddon continues to provide the services following Novatel’s breach of its
obligations to pay the Fees or Expenses as provided herein, Leddon shall not be
deemed to have agreed to a modification of this Agreement or to have waived any
of its rights herein.

 

  7. Scope of Services. Leddon is hereby retained to provide interim financial
consulting services to Novatel and shall report to the Executive Office of
Novatel.

 

  8. Termination of Agreement. Novatel or Leddon may terminate this Agreement
effective upon no less than five days’ advance written notice. Upon termination
all outstanding fees and reimbursable expenses in accordance with paragraph 4
shall be due and payable immediately. If this engagement is terminated without
good cause by Novatel before completion of the Initial Term, then Novatel shall
pay Leddon a minimum engagement fee of $60,000 plus engagement expenses incurred
by Leddon, less all fees and expenses previously paid by Novatel prior to
termination date. Good cause shall mean Leddon’s failure or unreasonable refusal
to cooperate with Novatel’s representatives or breach of this Agreement.

 

  9. Confidentiality. Leddon agrees to treat as confidential (i) all proprietary
information of Company submitted to Leddon as confidential; (ii) all proprietary
information acquired by Leddon during the course of worked performed, however,
Leddon will not be obligated to treat as confidential any information that is
generally known, or becomes known, to the public or the industry or known to, or
in possession of Leddon prior to its work on this Engagement. The
confidentiality obligations of Leddon set forth in this section shall survive
the expiration or earlier termination of this agreement

 

2

Initials___________

Initials___________



--------------------------------------------------------------------------------

  10. Warrantees and Indemnification. Leddon does not express or imply any
warranties of its work nor predicts results of the Engagement. Leddon shall not
be subject to any liability to Novatel or others for any act or omission
relating to or arising out of services rendered under this agreement, unless
Leddon’s acts or omissions constitute willful malfeasance, bad faith, gross
negligence or reckless disregard of obligations of this Agreement.

 

  11. Expiration of Offer. If this Agreement is not executed within seven days
from its issue date, Leddon reserves the right to amend or revoke the terms
after such date.

 

  12. Notice. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by another, or whenever any of the parties
desires to give or serve upon another party any communication with respect to
this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be delivered (i) in person with receipt
acknowledged, (ii) by facsimile, and that it is confirmed by sending, no later
than one (1) business day following such transmission, a copy of such facsimile,
by mail, postage prepaid or (iii) by mail, postage prepaid, addressed as
follows:

(a) If to Leddon:

Kenneth G. Leddon

Leddon & Associates

5329 E. Tisbury Court

Anaheim Hills, CA 92807

Fax: (714) 921-6537

(b) If to Novatel:

Peter Leparulo

Executive Chairman

Novatel Wireless, Inc.

9645 Scranton Road

San Diego, CA 92121

Fax (858) 812-3402

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California.

 

3

Initials___________

Initials___________



--------------------------------------------------------------------------------

THE ATTACHED EXHIBIT “A” IS HEREBY MADE PART OF THIS AGREEMENT.

If you agree to the terms and conditions set forth above, please indicate your
acceptance and approval by signing below and on the duplicate enclosed. Please
return an executed copy to the undersigned.

I look forward to working with you on this important matter.

 

Yours truly,     /s/ Kenneth G. Leddon     Kenneth G. Leddon     Leddon &
Associates     AGREED AND ACCEPTED:     Novatel Wireless, Inc.     By:   /s/
Peter V. Leparulo     Date: September 4, 2007 Name:   Peter V. Leparulo      
Title:   Executive Chairman      

 

4

Initials___________

Initials___________



--------------------------------------------------------------------------------

EXHIBIT “A”

Scope of Services. The list of services performed and work product to be
provided by Leddon to Novatel is as follows:

Kenneth G. Leddon to provide financial consulting services within the Novatel
Accounting department

 

  1) Kenneth G. Leddon to supervise employees and professionals employed by
Novatel and organize and coordinate their activities as directed by the
Executive Chairman of the Board.

 

5

Initials___________

Initials___________



--------------------------------------------------------------------------------

Kenneth G. Leddon

5329 E. Tisbury Court

Anaheim Hills, CA 92807

November 2, 2007

Extension of Interim Financial Management Services Agreement

Dear Mr. Leddon:

Reference is made to that Interim Financial Management Services Agreement, dated
September 4, 2007, by and between Novatel Wireless, Inc. (“Novatel”) and
Leddon & Associates (the “Agreement”). The parties to the Agreement desire to
extend the term of the Agreement for an additional 4 week period. Accordingly,
paragraph 4 of the Agreement is amended to add the following sentence as the new
third sentence of such paragraph: “The parties agree that the Engagement shall
continue for an additional 4 week period beginning on November 3, 2007
(“Extension Term”).”

Except as specifically amended above the terms and conditions of the Agreement
are unchanged.

If you agree to the terms and conditions set forth above, please indicate your
acceptance and approval by signing below and on the duplicate enclosed. Please
return an executed copy to the undersigned.

I look forward to working with you on this important matter.

Yours truly,

/s/ Peter V. Leparulo                        

Peter V. Leparulo

Executive Chairman

Novatel Wireless, Inc.

AGREED AND ACCEPTED:

Leddon & Associates

/s/ Ken Leddon

November 2, 2007

Initials                 

Initials                 